Court of Appeals
                            Sixth Appellate District of Texas

                                       JUDGMENT


 Comptroller of Public Accounts, State of                  Appeal from the 53rd District Court of
 Texas, Appellant                                          Travis County, Texas (Tr. Ct. No. D-1-GN-
                                                           17-004070).       Memorandum Opinion
 No. 06-18-00085-CV            v.                          delivered by Chief Justice Morriss, Justice
                                                           Burgess and Justice Moseley* participating.
 Smithville Independent School District,                   *Justice Moseley, Retired, Sitting by
 Appellee                                                  Assignment.



          As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. We set aside the judgment of the trial court
without regard to the merits and remand the case to the trial court for rendition of judgment in
accordance with the parties’ settlement agreement. We dismiss the appeal.
          We further order that the appellant and appellee shall each pay one half of all costs of
appeal.


                                                          RENDERED JANUARY 4, 2019
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk